[Cite as In re M.G., 2021-Ohio-1000.]




                                        IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                           WARREN COUNTY




 IN RE:                                            :

                  M.G.                             :      CASE NO . CA2020-10-070

                                                   :              OPINION
                                                                   3/29/2021
                                                   :

                                                   :




             APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                             JUVENILE DIVISION
                             Case No. 18-D000003



Lauren L. Clouse, 5155 Financial Way, Suite 16, Mason, Ohio 45040, for appellant

David P. Fornshell, Warren County Prosecuting Attorney, Kathryn M. Horvath, 520 Justice
Drive, Lebanon, Ohio 45036, for appellee

Joshua Burns, P.O. Box 959, Lebanon, Ohio 45306, guardian ad litem



        S. POWELL, P.J.

        {¶ 1} Appellant, a mother ("Mother"), appeals the decision of the Warren County

Court of Common Pleas, Juvenile Division, granting permanent custody of her daughter,

M.G., to appellee, Warren County Children Services ("WCCS"). For the reasons outlined

below, we affirm the juvenile court's decision.
                                                                           Warren CA2020-10-070

                                 Facts and Procedural History

       {¶ 2} Mother gave birth to M.G. on January 29, 2016. M.G.'s father is not a party

to this appeal. Mother has given birth to a total of five children. Mother's three eldest

children were removed from Mother's care after a children services case was opened in

Kentucky in 2007. The record indicates that the three of these children who are still minors

are in the legal custody of a family member. Mother's fourth child, B.S., was also removed

from Mother's care. The record indicates that B.S. is now in the legal custody of her father.

       {¶ 3} On January 19, 2018, WCCS filed a complaint alleging M.G. was a dependent

child. WCCS filed this complaint after it received a referral indicating Mother had just been

arrested for shoplifting from a local Kohl's department store and for having several

outstanding warrants for her arrest. There is no dispute that M.G., as well as her older

sister, B.S., were with Mother at the time of Mother's arrest.

       {¶ 4} In its complaint, WCCS also alleged that the officer who arrested Mother had

informed WCCS that he had been unable to locate anybody who could take care of M.G.

After being so informed, WCCS alleged that it then took emergency custody of M.G. WCCS

alleged that M.G. was then placed with a "non-relative for the night," but that this

arrangement was "not a long term option."

       {¶ 5} Continuing, WCCS alleged, in pertinent part, the following:

               WCCS has received referrals for the family in the past for
               concerns of Mother's drug use; however, those referrals were
               screened out because Mother and [the] children could not be
               located. Mother is currently on probation through the State of
               Kentucky until 2020. Mother reported that she lost custody of
               her three older children due to her past drug use. Mother
               reports that she has not used drugs for almost four years. She
               reports that she is engaged in treatment through the CAT House
               in Cincinnati, OH and she has been prescribed Suboxone for
               almost four years.1


1. The "CAT House" is more formally known as the Center for Addiction Treatment, which serves as a drug
and alcohol addiction treatment and medical detox center.
                                                 -2-
                                                                    Warren CA2020-10-070


       {¶ 6} After WCCS filed its complaint, M.G. was appointed a guardian ad litem.

M.G., who at that time was just ten days shy of her second birthday, was then placed with

a licensed foster family. There is no dispute that M.G. has remained in that same foster

placement with the same foster family ever since. There is also no dispute that M.G., who

is now five years old, refers to her foster parents as her mother and her father.

       {¶ 7} On March 23, 2018, the juvenile court adjudicated M.G. a dependent child.

Shortly thereafter, on March 29, 2018, the juvenile court issued a dispositional decision

awarding temporary custody of M.G to WCCS. As part of this decision, the juvenile court

noted that WCCS had made reasonable efforts to prevent the continued removal of M.G.

from Mother's care. The juvenile court also noted that WCCS had made reasonable efforts

to make it possible for M.G. to return safely to Mother.

       {¶ 8} A case plan was then established for Mother. The case plan required Mother

to complete a drug and alcohol assessment, submit to random drug screens, undergo a

mental health evaluation, and remain clean and sober. Mother was also required to refrain

from engaging in criminal activity, as well as to maintain and provide a safe, stable, and

suitable home environment for M.G. This included a requirement that prohibited Mother

from associating with or allowing any known substance abusers from entering her home

and/or associating with M.G. This was in addition to a requirement that Mother maintain

suitable employment that would provide her with a steady source of verifiable income.

       {¶ 9} On October 4, 2018, the juvenile court conducted a 180-day review hearing.

Following this hearing, on October 9, 2018, the juvenile court issued a decision that found

it was in M.G.'s best interest to keep its prior temporary custody order in place. Within that

decision, the juvenile court also found Mother was taking Suboxone to address her opioid

addiction and that Mother, who the juvenile court found has a "heart condition," had recently


                                             -3-
                                                                   Warren CA2020-10-070

tested positive for marijuana and Xanax. The juvenile court further found Mother has

housing, but no transportation, and that "[s]he works under the table." As for M.G., the

juvenile court found M.G. was residing in "foster care with 2 other foster children" and that

M.G. had "adjusted well to placement" with her foster family.

       {¶ 10} On December 28, 2018, WCCS moved the juvenile court for an extension of

its temporary custody order. In support of its motion, WCCS stated, in pertinent part, the

following:

             Mother's mental health has been an ongoing concern for
             WCCS. As a result, it was recommended for her to have a
             psychological evaluation. A referral was made on June 27,
             2018. Mother has not completed a psychological evaluation at
             this time. Mother tested positive for marijuana in July 2018 and
             tested positive for Xanax is September 2018. Mother has not
             provided proof of a Xanax prescription. She also denies using
             marijuana. Mother has subsidized housing and reports being
             employed through a friend. While Mother is engaged in case
             plan services, more time is needed in order for her to
             successfully complete her case plan and demonstrate mental
             health stability and long-term sobriety. WCCS also would like
             for Mother to complete the psychological evaluation before
             increasing Mother's visitation.

       {¶ 11} On March 13, 2019, the juvenile court issued an entry granting WCCS' motion

for an extension of its temporary custody order.

       {¶ 12} On April 4, 2019, the juvenile conducted a 360-day review hearing. Later that

day, the juvenile court issued a decision that found Mother had engaged in some of the

required case plan services, but that Mother was nevertheless "under the influence during

her last call with the case worker." The juvenile court also found that Mother was asked to

"leave when she was nodding off trying to get her food stamps." Mother, however, "refused

to go to the agency and drug screen." The juvenile court further found that "[t]hree days

later [Mother] sounded the same." The juvenile court additionally found that Mother had yet

to complete her required parenting classes as set forth in her case plan.


                                             -4-
                                                                   Warren CA2020-10-070

       {¶ 13} On June 12, 2019, WCCS moved the juvenile court for another extension of

its temporary custody order. In support of its motion, WCCS noted that Mother had made

progress in that she had completed her psychological evaluation and that Mother was

engaged in the mental health treatment recommendations resulting therefrom. WCCS also

noted that Mother's visitation time with M.G. had "gradually increased" based on the

progress Mother had made on her case plan, but that Mother's visitation time had still "yet

to progress to unsupervised time" with M.G. There is no dispute that M.G. had at this time

been in the temporary custody of WCCS for over a continuous and consecutive 16-month

period.

       {¶ 14} Approximately seven months later, on January 13, 2020, WCCS moved the

juvenile court to grant legal custody of M.G. to Mother. To support this motion, WCCS

stated the following:

              [Mother] has actively engaged in case plan services and will
              continue with her ongoing mental health and drug and alcohol
              treatment. She has stable housing and has shown proof of
              income throughout the duration of the case.            She has
              demonstrated sobriety and there are not ongoing concerns for
              drug abuse at this time. [M.G.] has begun an in-home trial
              placement in [Mother's] home and the transition is going well.
              Prior to the home-trial, [Mother] was visiting with [M.G.] for 8-
              hours unsupervised and was able to demonstrate her parenting
              skills. [Mother] has indicated a willingness to engage in a
              voluntary case with WCCS if this case were to close.

       {¶ 15} On March 2, 2020, WCCS withdrew its motion requesting legal custody of

M.G. be granted to Mother. WCCS instead moved for permanent custody of M.G. WCCS

also requested Mother's visitation time with M.G. be suspended. WCCS filed this motion

after learning that Mother had been arrested and charged with possession of drugs and

child endangering on the night of February 29, 2020. There is no dispute that Mother's

arrest occurred while Mother was exercising unsupervised, overnight visitation time with

M.G.

                                             -5-
                                                                    Warren CA2020-10-070

       {¶ 16} As stated in the guardian ad litem's report, the charges against Mother were

based on the following:

               On [February 29, 2020], around 1:00 p.m., police were called [to
               a] Subway Restaurant in Franklin regarding Mother appearing
               to be intoxicated or under the influence of drugs inside while
               [M.G.] was with her. [Mother] walked from Subway to her
               residence, approximately, 3 miles, in frigid temperatures.

               At 2:50 p.m., [WCCS] was contacted by Mother's landlord. The
               landlord reported that Mother was outside of the apartment
               complex in the freezing weather with [M.G] for between 1 and 1
               1/2 hours. [Mother] had attempted to enter what she thought
               was her own apartment where she has lived for years, but was
               actually her neighbor's apartment. [Mother] contacted the
               landlord insisting that the locks had been changed. The landlord
               was concerned because Mother had [M.G.] in the cold weather
               for so long. [The landlord] eventually led Mother to the correct
               apartment. WCCS called police for a well-check and Mother did
               not answer the door.

       {¶ 17} Continuing, the guardian ad litem stated:

               At 10:40 p.m., Franklin Police were called by Speedway Gas
               Station employees (also in Franklin) regarding [Mother] who
               was inside their store. [Mother] had walked from her residence
               to the gas station (again about 3 miles) and had been inside for
               over an hour. The employees described [Mother] as "nodding
               off" while standing inside. When police arrived, [Mother] had
               slurred speech and could not focus on forming complete
               sentences. She had blue around her lips and said it was from a
               red Slushie. Officers found [Mother] holding 3 Xanax pills in her
               hand but [Mother] denied taking any Xanax that day, though to
               officers she appeared clearly under the influence of drugs.
               Mother was taken to Kettering-Franklin Hospital due to her
               intoxication and has been charged with drug abuse and child
               endangering. The foster parents picked [M.G.] up from
               Speedway.

               The officer concluded that, from his investigation, he believes
               that Mother spent most of this cold February day "under the
               influence of drugs and made her child walk with her as she
               made her way across [Franklin] several times in a drug
               induced stupor."

(Bold text sic.).



                                              -6-
                                                                              Warren CA2020-10-070

        {¶ 18} Shortly after this incident, the record indicates M.G. began wetting her bed

nightly and receiving weekly therapy sessions. The record also indicates that M.G. told her

foster mother that she did not want to see Mother anymore.

        {¶ 19} On July 20, 2020 and September 24, 2020, the juvenile court held a two-day

hearing on WCCS' motion for permanent custody. At this hearing, the juvenile court heard

testimony from Mother, several caseworkers with WCCS, and M.G.'s foster mother, among

others. As part of this testimony, M.G.'s foster mother testified that M.G. has a "very close

bond" with her and her husband. M.G.'s foster mother also testified that M.G. loved to

spend time with her and her husband and "always says mommy can we go shopping or um,

let's paint our nails or she just really likes being close, and, um, having that positive

relationship. Um, she is um, loving, and sweet, and cuddling." M.G.'s foster mother further

testified that M.G., without any prompting from either her or her husband, would call the

foster parents "mom" and "dad." M.G.'s foster mother additionally testified she and her

husband did not treat M.G. any differently than their two other children, including, for

example, the giving of Christmas presents and taking family vacations.

        {¶ 20} On September 28, 2020, the juvenile court issued a lengthy, detailed 16-page

decision granting WCCS' motion for permanent custody. In so holding, the juvenile court

noted that it had given "no weight whatsoever" to Mother's version of events leading up to

her arrest on February 29, 2020 and "total weight" to the version testified to by the

responding officer, Franklin Police Department Patrolman Riley Hensley. The juvenile court

also noted that it had found it clear that "Mother was under the influence of Xanax that night

and was incapable of taking care of herself, let alone a young child."2 The juvenile court




2. We note that Patrolman Hensley's testimony regarding the events leading up to Mother's arrest on February
29, 2020 confirm the allegations set forth in the guardian ad litem's report and recommendation submitted to
the juvenile court for review.
                                                    -7-
                                                                      Warren CA2020-10-070

further noted that it had found Mother's actions on February 29, 2020 firmly established that

Mother was "unable, incapable, and unwilling to live a life free from illegal substances." The

juvenile court additionally noted that it had found "Mother's continued and repeated use of

illegal drugs through the life of this case with her final act of being arrested on February 29,

2020 in front of [M.G.] is proof that she is not able to provide for [M.G.]."

                                            Appeal

       {¶ 21} Mother now appeals the juvenile court's decision granting WCCS' motion for

permanent custody, raising the following single assignment of error for review.

       {¶ 22} THE TRIAL COURT ERRED IN FINDING, BY CLEAR AND CONVINCING

EVIDENCE, THAT THE BEST INTEREST OF THE CHILDREN, PURSUANT TO THE

FACTORS SET FORTH IN R.C. 2151.414(D), WAS REACHED BY GRANTING

PERMANENT CUSTODY TO WARREN COUNTY CHILDREN SERVICES.

       {¶ 23} Mother argues the juvenile court erred by finding it was in M.G.'s best interest

to grant WCCS' motion for permanent custody. We disagree.

                               Permanent Custody Standard

       {¶ 24} Before a mother's constitutionally protected liberty interest in the care and

custody of her child may be terminated, the state is required to prove by clear and

convincing evidence that the statutory standards for permanent custody have been met. In

re K.W., 12th Dist. Butler No. CA2015-06-124, 2015-Ohio-4315, ¶ 11, citing Santosky v.

Kramer, 455 U.S. 745, 759, 102 S.Ct. 1388 (1982). To that end, "[a]n appellate court's

review of a juvenile court's decision granting permanent custody is generally limited to

considering whether sufficient credible evidence exists to support the juvenile court's

determination." In re D.P., 12th Dist. Butler No. CA2020-07-074, 2020-Ohio-6663, ¶ 13,

citing In re M.B., 12th Dist. Butler Nos. CA2014-06-130 and CA2014-06-131, 2014-Ohio-

5009, ¶ 6; and In re A.S., 12th Dist. Butler Nos. CA2019-05-071, CA2019-05-072, and

                                               -8-
                                                                    Warren CA2020-10-070

CA2019-05-073, 2019-Ohio-4127, ¶ 19. "This court will therefore reverse a juvenile court's

decision to grant permanent custody only if there is a sufficient conflict in the evidence

presented." In re L.S., 12th Dist. Brown Nos. CA2019-03-001 and CA2019-03-002, 2019-

Ohio-3143, ¶ 17, citing In re K.A., 12th Dist. Butler No. CA2016-07-140, 2016-Ohio-7911,

¶ 10.

        {¶ 25} "However, even if the juvenile court's decision is supported by sufficient

evidence, 'an appellate court may nevertheless conclude that the judgment is against the

manifest weight of the evidence.'" In re C.S., 12th Dist. Clinton No. CA2020-04-006, 2020-

Ohio-4414, ¶ 15, quoting In re T.P., 12th Dist. Butler No. CA2015-08-164, 2016-Ohio-72, ¶

19. In determining whether a juvenile court's decision to grant a child service agency's

motion for permanent custody is against the manifest weight of the evidence, an appellate

court "'weighs the evidence and all reasonable inferences, considers the credibility of

witnesses and determines whether in resolving conflicts in the evidence, the finder of fact

clearly lost its way and created such a manifest miscarriage of justice that the judgment

must be reversed and a new trial ordered.'" In re S.M., 12th Dist. Warren Nos. CA2018-08-

088 thru CA2018-08-091 and CA2018-08-095 thru CA2018-08-097, 2019-Ohio-198, ¶ 16,

quoting Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, ¶ 20.

        {¶ 26} "In weighing the evidence, there is a presumption in favor of the findings made

by the finder of fact and evidence susceptible to more than one construction will be

construed to sustain the verdict and judgment." In re M.A., 12th Dist. Butler No. CA2019-

08-129, 2019-Ohio-5367, ¶ 15, citing In re C.Y., 12th Dist. Butler Nos. CA2014-11-231 and

CA2014-11-236 thru CA2014-11-238, 2015-Ohio-1343, ¶ 25, citing Eastley at ¶ 21. We are

especially mindful of this in permanent custody cases. See In re C.D., 12th Dist. Clermont

No. CA2019-02-014, 2019-Ohio-4911, ¶ 13 ("[t]he presumption in weighing the evidence is

in favor of the finder of fact, which we are especially mindful of in custody cases"). A

                                              -9-
                                                                         Warren CA2020-10-070

judgment will be reversed as being against the manifest weight of the evidence "only in the

most extraordinary cases." In re McLaughlin, 5th Dist. Stark No. 2002-CA-00316, 2003-

Ohio-761, ¶ 4. When this occurs, the juvenile court's decision will be reversed, and a new

trial ordered. In re F.S., 12th Dist. Fayette Nos. CA2020-08-011 and CA2020-08-012, 2021-

Ohio-345, ¶ 61, citing In re D.P., 2020-Ohio-6663 at ¶ 14.

                             Two-Part Permanent Custody Test

       {¶ 27} Pursuant to R.C. 2151.414(B)(1), the juvenile court may terminate parental

rights and award permanent custody of a child to a children services agency if the court

makes findings pursuant to a two-part test. In re G.F., 12th Dist. Butler No. CA2013-12-

248, 2014-Ohio-2580, ¶ 9. The juvenile court must first find the grant of permanent custody

to the agency is in the best interest of the child, utilizing, in part, the factors set forth in R.C.

2151.414(D). In re D.K.W., 12th Dist. Clinton No. CA2014-02-001, 2014-Ohio-2896, ¶ 21.

The juvenile court must then find any of the following apply: (1) the child is abandoned; (2)

the child is orphaned; (3) the child has been in the temporary custody of the agency for at

least 12 months of a consecutive 22-month period; (4) where the preceding three factors

do not apply, the child cannot be placed with either parent within a reasonable time or

should not be placed with either parent; or (5) the child or another child in the custody of

the parent from whose custody the child has been removed, has been adjudicated an

abused, neglected, or dependent child on three separate occasions. In re C.B., 12th Dist.

Clermont No. CA2015-04-033, 2015-Ohio-3709, ¶ 10, citing R.C. 2151.414(B)(1)(a) to (e).

Only one of these findings must be met to satisfy the second prong of the two-part

permanent custody test. In re A.W., 12th Dist. Fayette No. CA2014-03-005, 2014-Ohio-

3188, ¶ 12.

                Mother's Argument is Limited to the Best Interest of M.G.

       {¶ 28} Mother does not challenge the juvenile court's decision finding M.G. had been

                                                - 10 -
                                                                        Warren CA2020-10-070

in the temporary of WCCS for at least 12 months of a consecutive 22-month period. Mother

instead challenges the juvenile court's decision finding it was in M.G.'s best interest to grant

WCCS' motion for permanent custody. Therefore, because Mother challenges only the

juvenile court's decision finding it was in M.G.'s best interest to grant WCCS' motion, we will

limit our discussion to Mother's arguments. We note, however, that M.G. had been in

WCCS' temporary custody for a continuous and consecutive period of 25 months and 12

days at the time WCCS moved for permanent custody of M.G.

                             Best Interest of the Child Standard

       {¶ 29} When considering the best interest of a child in a permanent custody case,

the juvenile court is required under R.C. 2151.414(D)(1) to consider certain enumerated

factors. In re D.E., 12th Dist. Warren Nos. CA2018-03-035 and CA2018-04-038, 2018-

Ohio-3341, ¶ 32. Pursuant to R.C. 2151.414(D)(1)(a) thru (e), these factors include, but

are not limited to, (1) the interaction and interrelationship of the child with the child's parents,

siblings, relatives, foster caregivers and out-of-home providers, and any other person who

may significantly affect the child; (2) the wishes of the child, as expressed directly by the

child or through the child's guardian ad litem; (3) the custodial history of the child; (4) the

child's need for a legally secure permanent placement and whether that type of placement

can be achieved without a grant of permanent custody to the agency; and (5) whether any

of the factors listed in R.C. 2151.414(E)(7) thru (11) apply in relation to the parents and

child. In re J.C., 12th Dist. Brown No. CA2017-11-015, 2018-Ohio-1687, ¶ 22. "The juvenile

court may also consider any other factors it deems relevant to the child's best interest." In

re A.J., 12th Dist. Clermont No. CA2018-08-063, 2019-Ohio-593, ¶ 24. No one factor is

given greater weight than the others. In re S.H., 12th Dist. Butler Nos. CA2020-02-023 and

CA2020-02-024, 2020-Ohio-3499, ¶ 30, citing In re G.W., 12th Dist. Butler No. CA2019-01-

003, 2019-Ohio-1586, ¶ 49. Nor is any one factor dispositive. In re Bailey, 11th Dist.

                                               - 11 -
                                                                     Warren CA2020-10-070

Geauga No. 2001-G-2337, 2001 Ohio App. LEXIS 3294, *17 (July 20, 2001).

                      The Juvenile Court's Best Interest Findings

       {¶ 30} Within its 16-page decision, the juvenile court made a number of findings as

it relates to the best interest factors set forth above. For instance, with respect to M.G.'s

relevant interactions and interrelationships with those who may significantly affect her life,

the juvenile court found M.G. had bonded with her foster parents and is "doing great" in

their care. The juvenile court also found M.G.'s only chance at stability was to be placed in

the permanent custody of WCCS so that it could arrange for M.G. to be adopted.

       {¶ 31} Next, in regard to M.G.'s wishes, the juvenile court did not state M.G.'s wishes,

likely due to her young age.        The juvenile court instead relied on the report and

recommendation of the guardian ad litem, who recommended WCCS' motion for permanent

custody be granted. The guardian ad litem made this recommendation after outlining

Mother's prior substance abuse issues and criminal record. As noted above, this includes

Mother's arrest on the evening of February 29, 2020, a time during which Mother was

exercising unsupervised, overnight visitation with M.G.

       {¶ 32} As it relates to M.G.'s custodial history, the juvenile court found M.G. had been

in the temporary custody of WCCS since January 19, 2018. As noted above, this is well

over 12 months of a consecutive 22-month period. Mother does not dispute this finding.

       {¶ 33} Moreover, with respect to M.G.'s need for a legally secured permanent

placement, the juvenile court determined that this could only be achieved with a grant of

permanent custody to WCCS. In so finding, the juvenile court stated:

              Specifically, Mother is unable to demonstrate that she is capable
              of living her life free from using illegal drugs. Her use of drugs
              puts [M.G.'s] safety at risk. As recent as February 29, 2020,
              Mother, while given the opportunity to have unsupervised
              contact with [M.G.], had her out late at night when Mother was
              under the influence of drugs.


                                             - 12 -
                                                                     Warren CA2020-10-070

       {¶ 34} Continuing, the juvenile court stated:

              The arresting officer testified that he had no doubt that Mother
              was experiencing the effects of an illegal substance. His
              sergeant who was also on the scene asked Mother if she was
              on Xanax. Her story that she took half of one in the early
              morning of February 29th is simply not believable. Her
              explanation that [M.G.'s father] must have put those pills in her
              purse is also disingenuous, especially because the officer
              testified he had to forcibly remove them from Mother's clenched
              fist.

       {¶ 35} The juvenile court then stated:

              Mother is not able to be reunified with [M.G.] within a reasonable
              time. Adoption is the best chance for [M.G.] to achieve the
              stable family home she needs. [M.G.'s] adoption is not possible
              without a grant of permanent custody of WCCS.

       {¶ 36} Furthermore, with respect to any of the factors contained in R.C.

2151.414(E)(7) thru (11), the juvenile court determined that none of these factors applied

to the case at bar beyond that which was "enumerated in the Discussion of 'Reasonable

Time' Standard section * * *." (Underlined text sic.). In that section, the juvenile court made

several findings under R.C. 2151.414(E)(1), (4), and (14) as it relates to whether M.G. could

be placed with Mother within a reasonable time or whether M.G. should not be placed with

Mother.    For example, as it relates to the juvenile court's findings under R.C.

2151.414(E)(1), the juvenile court stated:

              The Court finds that [M.G.] cannot be placed with Mother within
              a reasonable time period and should not be placed with Mother
              because, notwithstanding reasonable case planning and
              diligent efforts by [WCCS], Mother has not remedied her drug
              problems. This case has taken the maximum amount of time
              [WCCS] has in which to prosecute dependency cases. Against
              the "gut feeling" some of the caseworkers had in reunification
              occurring between Mother and [M.G.], Mother was on the cusp
              of reuniting with her daughter. Unsupervised visits commenced
              with overnights. Shortly thereafter, Mother demonstrated to
              [WCCS] and to the Court on February 29, 2020, that Mother is
              unable, incapable, and unwilling to live a life free from illegal
              substances.


                                             - 13 -
                                                                      Warren CA2020-10-070

       {¶ 37} Continuing, the juvenile court stated:

              [Mother's] pain pill addiction was of such a degree that she has
              been on Suboxone for five years and there is no sign of her
              weaning off of it. To the contrary, her dependency is increasing
              with the increase in dosage that occurred a year ago. While the
              Court has no doubt that Mother suffers from anxiety which leads
              to panic attacks, the Court in no way believes that Mother was
              given a sample pack of Xanax from either one, or both, of her
              visits to the hospital. If she did then Mother could have easily
              obtained her records and brought them in for everyone to see.
              As such, the times that Mother tested positive for Xanax, it was
              done so by the ingestions of an illegal dose of it.

       {¶ 38} Additionally, as it relates to the juvenile court's findings under R.C.

2151.414(E)(4), the juvenile court stated:

              The Court finds that Mother has demonstrated a lack of
              commitment toward [M.G.] by failing to regularly support, visit,
              or communicate with [M.G.] when able to do so, or by other
              actions showing an unwillingness to provide an adequate
              permanent home for [M.G.]. For the most part, Mother has
              visited with [M.G.], but there are instances in which Mother failed
              to appear for her visits with [M.G.] with one such visit
              culminating with M.G. commenting "my mother must not want to
              see me."

       {¶ 39} And, as it relates to the juvenile court's findings under R.C. 2151.414(E)(14),

the juvenile court stated:

              The Court finds that Mother is unwilling to provide food, clothing,
              shelter, and other basic necessities for [M.G.] as demonstrated
              by her lack of compliance with changing behaviors which led to
              the case being filed in the first place. Mother is undoubtedly
              thinking that since she has completed most of the case plan
              services, she should be entitled to reunification with [M.G.]. To
              that the Court would say, it's more than just meeting case plan
              objectives. The Court requires behavior modification to occur
              before reunification can occur. * * * Mother's continued and
              repeated use of illegal drugs through the life of this case with
              her final act of being arrested on February 29, 2020 in front of
              [M.G.] is proof that [Mother] is not able to provide for [M.G.]. * *
              * Mother was under the influence of Xanax that night and was
              incapable of taking care of herself, let alone a young child.

                                          Analysis


                                             - 14 -
                                                                      Warren CA2020-10-070

       {¶ 40} Mother argues the juvenile court erred by finding it was in M.G.'s best interest

to grant WCCS' motion for permanent custody. To support this claim, Mother argues that

when weighing all of the best interest factors, like the juvenile court must do in all permanent

custody cases, "there are more in her favor than against [her]." Mother also argues that

WCCS "did not aid in reunification of the family throughout their case plan and other

services."

       {¶ 41} However, despite Mother's claims, it is clear that Mother has yet to overcome

her significant substance abuse and mental health issues. These are the same two issues

that initially led to M.G.'s removal from Mother's care. That is to say nothing of Mother's

lack of stable employment, income, and uncertainty regarding her housing. Simply stated,

when considering the way this case started is the same way this case ultimately concluded,

i.e., Mother being arrested while in the care and custody of M.G., Mother's circumstances

remain virtually unchanged since M.G. was initially removed from Mother's care. This

remains true even though Mother has engaged in many of the services set forth in her case

plan. Therefore, while Mother would like to place the blame for her failings on WCCS, the

record indicates those failings are the fault of Mother, and Mother alone.

       {¶ 42} "The key concern in a permanent custody proceeding is 'whether the parent

has substantially remedied the concerns that caused the child's removal from the parent's

custody.'" In re D.B., 12th Dist. Warren Nos. CA2019-06-065 thru CA2019-06-067, 2019-

Ohio-4514, ¶ 11, quoting In re S.M., 12th Dist. Clermont No. CA2015-01-003, 2015-Ohio-

2318, ¶ 24. The record in this case firmly establishes that Mother did not remedy the

concerns that led to M.G.'s removal from her care, let alone substantially remedy those

concerns. This remains true despite Mother having over two years to do so. "A parent is

afforded a reasonable, not an indefinite, period of time to remedy the conditions causing

the children's removal." In re L.S., 12th Dist. Brown Nos. CA2019-03-001 and CA2019-03-

                                             - 15 -
                                                                       Warren CA2020-10-070

002, 2019-Ohio-3134, ¶ 34, citing In re A.W., 12th Dist. Fayette No. CA2014-03-005, 2014-

Ohio-3188, ¶ 23.

       {¶ 43} In so holding, we note that although the record indicates Mother had

completed much of her required case plan services, "successful completion of one's case

plan is not dispositive of the issue of reunification." In re G.C., 12th Dist. Butler Nos.

CA2016-12-237 thru CA2016-12-240, 2017-Ohio-4226, ¶ 42, citing In re E.B., 12th Dist.

Warren Nos. CA2009-10-139 and CA2009-11-146, 2010-Ohio-1122, ¶ 30. This is because,

"'the case plan is simply a means to a goal, but not the goal itself.'" In re F.S., 12th Dist.

Fayette Nos. CA2020-08-011 and CA2020-08-012, 2021-Ohio-345, ¶ 68, quoting In re A.R.,

12th Dist. Butler No. CA2015-08-143, 2016-Ohio-4919, ¶ 18. It is instead just one factor to

consider when determining the best interest of the child. See In re J.B., 12th Dist. Butler

No. CA2018-08-175, 2018-Ohio-5049, ¶ 39 (noting that "it is certainly a relevant factor to

consider whether Mother completed her case plan services" when determining the best

interest of a child in a permanent custody case).

       {¶ 44} "'A child's best interests are served by the child being placed in a permanent

situation that fosters growth, stability, and security.'" In re D.E., 12th Dist. Warren Nos.

CA2018-03-035 and CA2018-04-038, 2018-Ohio-3341, ¶ 60, quoting In re Keaton, 4th Dist.

Ross Nos. 04CA2785 and 04CA2788, 2004-Ohio-6210, ¶ 61. The juvenile court, just like

this court, must act in a manner that places M.G.'s best interest above all else. In re M.J.T.,

12th Dist. Butler No. CA2019-03-047, 2019-Ohio-3051, ¶ 46. The juvenile court's decision

to grant permanent custody to WCCS does just that. This is particularly true here given the

fact that M.G. was bonded with her foster parents and, as the juvenile court found, "doing

great" in her foster home. That is to say nothing of the fact that M.G.'s foster parents have

indicated their interest in adopting M.G. if WCCS' motion permanent custody was granted.

It is the best interest of the child, not a parent's preferred outcome, that is controlling. In re

                                              - 16 -
                                                                     Warren CA2020-10-070

K.M., 12th Dist. Butler No. CA2019-01-015, 2019-Ohio-1833, ¶ 67.

       {¶ 45} In light of the foregoing, because the record indicates M.G. is now "doing

great" in a stable and secure environment under the care of her foster parents, we agree

with the juvenile court's decision to grant WCCS' motion for permanent custody. This is

because, under the facts and circumstances of this case, it is clear that granting permanent

custody to WCCS is the best chance – and likely only chance – M.G. has to achieve the

stable family home she needs. Mother, however, argues the juvenile court's decision was

improper since there were "multiple issues on Mother's case." According to Mother, these

issues include, but are not limited to, one of Mother's attorneys having a "close personal

relationship with the foster family caring for [M.G.]" and a guardian ad litem "who did not

see [M.G.] for the entire two years of the case."

       {¶ 46} After a thorough review of the record, we fail to see how these "issues" impact

the juvenile court's ultimate decision finding it was in in M.G.'s best interest to grant WCCS'

motion for permanent custody. But, even if we were, the record is nevertheless clear that

the attorney about whom Mother complains was permitted to withdraw after she notified the

juvenile court that Mother was "no longer 'ok' with [her] representing [Mother] in this matter"

given that she knew M.G.'s foster parents "socially." The fact that one of Mother's attorneys

knew M.G.'s foster parents socially, therefore, did not play any role in the juvenile court's

decision finding it was in M.G.'s best interest to grant WCCS' motion for permanent custody.

This is particularly true here when considering the attorney at issue moved to withdraw

immediately after realizing there could be a potential conflict of interest given her

relationship with M.G.'s foster parents, something which that attorney did well before the

hearing on WCCS' motion for permanent custody began.

       {¶ 47} Moreover, as it relates to the "issues" surrounding the guardian ad litem, the

record indicates that Mother moved to have the guardian ad litem removed for, among other

                                             - 17 -
                                                                    Warren CA2020-10-070

things, his lack of interaction with M.G. since his "initial meeting" with M.G. following his

appointment as guardian ad litem. The juvenile court, however, denied Mother's motion

after taking the matter into consideration and upon reviewing the "activity summary"

provided to the juvenile court by the guardian ad litem.        Besides making two vague

references to the guardian ad litem's limited interaction with M.G. in her brief, Mother did

not raise this issue in an assignment of error, nor did Mother in any way allege how the

guardian ad litem's lack of interaction with M.G. may have impacted the guardian ad litem's

recommendation and/or the juvenile court's decision to grant WCCS' motion. Again, it is

the best interest of the child that controls. The juvenile court acted in M.G.'s best interest

by granting WCCS' motion for permanent custody. Therefore, finding no merit to any of the

arguments raised herein, Mother's sole assignment of error lacks merit and is overruled.

       {¶ 48} Judgment affirmed.


       HENDRICKSON and BYRNE, JJ., concur.




                                            - 18 -